Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 8/31/2022 have been fully considered but they are not persuasive. Please see below.
Examiner disagrees with Applicant’s assertion that “…Kim does not suggest that its cited resin 152 and 154 has any relevance to such "uniformity in luminance" much less whether that resin is "coloured."” (Applicant’s Remarks, page 4).  The suggestion that resins with “IR dye”, or any dye for that matter, placed in them (such placement allowing for modification of depth versus concentration of the dye within the layer, thus allowing for a uniformly distributed dye profile within the layer) would allow for uniformity in luminance (since the resin doped layer has dye uniformly distributed, when EM interacts with the layer from below, the luminance will have greater uniformity in the IR emittance from the layer) would have been inferred from the teachings of Kim and from the knowledge of a PHOSITA at the time said invention was made.
It should be noted that in the previous rejection, Miyairi is not relied upon for teaching coloured resin.
Claim 4 relies on fig. 4 of Kim which shows a gap in banks 152/154 and within these gaps lies the OLEDs layers.  Thus, Kim does teach anodes/cathodes between spacings between banks layers, as taught in claim 4.
Based on above, previous rejections will stand.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 8, 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (20190137942), in view of Kim (20160035803), further in view of Miyairi (20100210078).


    PNG
    media_image1.png
    386
    464
    media_image1.png
    Greyscale

Regarding claims 1 and 15, Smith teaches a watch dial having an organic light-emitting diode display (114), the display comprising: 
transparent OLED display (par. 5 and 6).
While it is known that it is necessary for every OLED device to have at least an anode/EL/cathode structure, Smith does not go into the detail of the OLED and thus fails to teach:
an anode; a structured layer of coloured resin in contact with the anode; an organic layer stack in contact with the anode and with the structured coloured resin layer, at least one of the organic layers being a light-emitting layer; and a cathode in contact with the organic layer stack
However, such a structure would have been common for an OLED device at the time said invention was made.  Case in point, prior art Kim teaches an OLED (fig. 1) wherein between the anode and cathode, there is a structured layer of coloured resin (152 + 154; par. 54 teaches that 152 can be transparent or black resin; par. 57 teaches that 154 can be composed of a binder resin IR dye, crosslinker, etc.) in contact with the anode (please see fig. 1); an organic layer  (156 is an light emitting layer) in contact with the anode (please see fig. 1) and with the structured coloured resin layer (please see fig. 1) , at least one of the organic layers being a light-emitting layer (par. 46); and a cathode (fig. 4, 158 + 460) in contact with the organic layer stack.  Kim teaches that the OLED taught allows for uniformity in luminance of the organic light emitting display device can be obtained (par. 26). 
Prior art Miyairi teaches that the formation of an OLED wherein the EL layer can be a single layer, like Kim above, or a plurality of layers stacked (par. 650).  Further, Miyairi teaches the bank layer can be composed of a combination of layer, one of the layer being composed of a resin (par. 646).  Miyairi teaches that these extra bank layers help prevent device deteriation (par. 646).
Thus, it would have been obvious to a PHOSITA at the time said invention was made to utilize aforementioned teachings of the secondary prior art(s) in the primary prior art(s) due to aforementioned reason(s).
Regarding claim 2, Smith/Kim/Miyairi teaches a watch dial according to claim 1, wherein the structured coloured resin layer is coated with an electrically insulating layer (Kim, par. 54 and 57; Miyairi, par. 646).
Regarding claim 3, Smith/Kim/Miyairi teaches a watch dial according to claim 1, wherein the structured coloured resin layer comprises gaps in which the organic layer stack is in direct contact with the anode (Kim, shows a gap in between banks wherein 156 contacts 150a).
Regarding claim 4, Smith/Kim/Miyairi teaches a watch dial according to claim 1, wherein conduction channels are created between the anode and cathode by gaps in the structured coloured resin layer (please see Kim, fig. 1).
Regarding claim 5, Smith/Kim/Miyairi teaches a watch dial according to claim 1, wherein the cathode is reflective (Kim teaches that at least 460 has reflective porperties, par. 83).
Regarding claim 6, Smith/Kim/Miyairi teaches watch dial according to claim 1, wherein the cathode is made of aluminium (Kim, par. 84).
Regarding claim 8, Smith/Kim/Miyairi teaches watch dial according to claim 1, wherein the anode is made of indium-tin oxide (par. 53).
Regarding claim 11, Smith/Kim/Miyairi teaches a watch dial according to claim 1, wherein the anode and/or the cathode are structured (see Kim, fig. 1 and 4).
Regarding claim 12, Smith/Kim/Miyairi teaches a watch dial according to claim 1, wherein the thickness of the structured coloured resin layer in contact with the anode is comprised between 500 nm and 1 micron (Kim, par. 58).
Regarding claim 13, Smith/Kim/Miyairi teaches a watch dial according claim 2, wherein the thickness of the electrically insulating layer is comprised between 500 nm and 1 micron (Kim, par. 58).
Regarding claim 14, Smith/Kim/Miyairi teaches watch dial according to claim 1, wherein a decoration D is disposed on the surface of a substrate carrying the display, said surface being disposed on the side visible to the user (Smith, fig. 1A shows decorations 110).

Allowable Subject Matter
Claims 7, 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

ConclusionTHIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB E HENRY whose telephone number is (571)270-5370. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CALEB E HENRY/Primary Examiner, Art Unit 2894